Terminal Disclaimer
1.	The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,246,704 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed 10/19/2021 have been fully considered.  Applicant’s amendments to claims 2 and 4 have obviated the rejection under 35 USC 112(b).  In view of the terminal disclaimer filed on 10/19/2021, the nonstatutory double patenting rejection has been withdrawn.  In view of applicant’s amendment to claim 1, all the rejections under 35 USC 103 have been withdrawn.  After rejoining withdrawn claims 5-6, 12, 14 and 23-25 (renumbered from previously presented claims 24-26) that each depend from an allowable claim, claims 1-2 and 4-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639